Citation Nr: 1537975	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to February 1946, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the RO in Winston-Salem, North Carolina that denied service connection for bilateral hearing loss. 

The Veteran initially requested a Board hearing, but withdrew his hearing request in July 2015.

Additional evidence was received from the Veteran in November 2014.  As this evidence was submitted after his substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

The issues of entitlement to service connection for tinnitus and pes planus have been raised by the record in a letter from the Veteran's representative dated in July 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
  
This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Medical evidence of record shows that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, as demonstrated on audiological examinations performed at Fort Bragg in January 2009 and June 2010.  

Consequently, the determinative issue is whether or not this disability is attributable to his military service. 

The Veteran contends that he incurred hearing loss during service as a result of noise exposure during AAF airplane and engine mechanic school for seven weeks in 1945, during active duty.  He said he was transferred by the First Sergeant because of his hearing loss, tinnitus, and headaches.  He contends that his hearing loss has continued ever since 1945.  The Veteran is competent to report continuous hearing loss symptoms since service, but it must also be determined whether these statements are also credible.

Service treatment records from the Veteran's period of active duty are negative for hearing loss, but do show that he was examined in 1945 and found qualified for an aviation cadet appointment.  Service treatment records from his subsequent periods of reserve service in the Army National Guard and Army Reserve reflect that hearing loss was not diagnosed on service medical examinations in June 1955, October 1956, January 1962, January 1965, and January 1972.  In January 1972 and March 1976 reports of medical history, the Veteran denied hearing loss.  On medical examination in February 1980, audiometric testing revealed right and left ear decibel thresholds of 10, 10, 10, and 10, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.

On January 2009 audiology examination performed by L.C., Au.D., the Veteran reported that he had difficulty hearing for many years, and had noise exposure as an Army field artillery officer for 33 years.  She diagnosed bilateral sensorineural hearing loss, "likely noise induced (incurred while on active duty) based on pattern and history."

By a letter dated in February 2011, L.C., Au.D., from Womack Army Medical Center at Fort Bragg, indicated that the Veteran had been a patient there since January 2009, and had bilateral hearing loss with an audiometric configuration characteristic of noise-induced hearing loss.  She said that a review of the Veteran's military history revealed that he was exposed to hazardous noise levels as an aircraft mechanic upon entry into the Air Force, without hearing protection.  She said he later served in a field artillery unit, and served in the military for a total of 20 years with repeated episodes of noise exposure.

The record reflects that the Veteran had subsequent reserve service after his period of active duty from 1945-46.  He  has reported noise exposure both during and after his active duty.

It appears that L.C. has not reviewed the Veteran's service treatment records, and has based her opinion on the Veteran's reported history.  It also appears that she is relating his current hearing loss at least in part to his reserve service. 

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).

On remand, the AOJ should attempt to verify all periods of service after the Veteran's active duty from 1945-1946.

The Board finds that additional medical comment is necessary to adjudicate this claim, and the Veteran has not yet undergone a VA compensation examination to determine the etiology of his current bilateral hearing loss.

In light of the above, the Board finds that a VA medical opinion is needed as to whether the Veteran's bilateral hearing loss began during a period of active service or is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  The examiner is asked to review the claims file and consider the STRs and the competent statements by the Veteran as to continuous hearing loss symptoms since service.  The examiner should also provide a medical opinion as to whether any current bilateral hearing loss is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all periods of the Veteran's military service after February 1946.

2.  Then schedule the Veteran for a VA audiological examination to determine the etiology of the current bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner.  The examination is to include a review of the Veteran's history and current complaints, as well as any tests deemed as necessary.

The examiner should be asked to provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the current bilateral hearing loss was incurred during any period of service, or is otherwise related to service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner may consider the absence of any objective indication of hearing loss, such as on an audiogram, at any earlier date as one of the reasons for disassociating any current hearing loss from the Veteran's military service, just not as the sole reason for this disassociation. 

 If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

The examination report must include discussion of the rationale for all opinions expressed and conclusions reached, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



